 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     NISHA BROOKS-WHITTINGTON
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Nisha_Brooks-Whittington@fd.org
 6
 7   Attorney for Jorge Armando Gomez-Vargas

 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                            Case No. 2:19-mj-00138-CWH

12                  Plaintiff,                            STIPULATION TO CONTINUE
                                                          PRELIMINARY HEARING
13          v.
                                                          (Second Request)
14   JORGE ARMANDO GOMEZ-VARGAS,

15                  Defendant.

16
17          IT    IS    HEREBY        STIPULATED         AND      AGREED,    by    and   between
18   Nicholas A. Trutanich, United States Attorney, and Brandon Jaroch, Assistant United
19   States Attorney, counsel for the United States of America, and Rene L. Valladares,
20   Federal Public Defender, and Nisha Brooks-Whittington, Assistant Federal Public Defender,
21   counsel for Jorge Armando Gomez-Vargas, that the Preliminary Hearing currently scheduled
22   on April 8, 2019, be vacated and continued to a date and time convenient to the Court, but no
23   sooner than thirty (30) days.
24          This Stipulation is entered into for the following reasons:
25          1.      Undersigned counsel needs additional time to review the discovery and research
26   the issues involved in this matter prior to a preliminary hearing.
 1           2.     The defendant is in custody and agrees with the need for the continuance.
 2           3.     The parties agree to the continuance.
 3           4.     Additionally, denial of this request for continuance could result in a miscarriage
 4   of justice.
 5           5.     The additional time requested herein is not sought for purposes of delay, but to
 6   allow undersigned counsel and the defendant time to receive and review the discovery prior to
 7   a preliminary hearing.
 8           6.     The additional time requested by this stipulation, is allowed, with the
 9   defendant’s consent under the Federal Rules of Procedure 5.1 (d).
10           This is the first request for a continuance of the preliminary hearing.
11           DATED this 27th day of March, 2019.
12
13    RENE L. VALLADARES                               NICHOLAS A. TRUTANICH
      Federal Public Defender                          United States Attorney
14
15      /s/ Nisha Brooks-Whittington                     /s/ Brandon Jaroch
      By_____________________________                  By_____________________________
16    NISHA BROOKS-WHITTINGTON                         BRANDON JAROCH
      Assistant Federal Public Defender                Assistant United States Attorney
17
18
19
20
21
22
23
24
25
26
                                                       2
 1                               UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:19-mj-00138-CWH
 4
                    Plaintiff,                         ORDER
 5
            v.
 6
     JORGE ARMANDO GOMEZ-VARGAS,
 7
                    Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the preliminary hearing currently scheduled

11   for Monday, April 8, 2019 at 4:00 p.m. be vacated and continued to May 13, 2019 at the hour

12   of 4:00 p.m.
                        1 of April, 2019.
            DATED this ____
13
14
15
                                                UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                   3
